Hill, J.
1. Where suit is brought by a servant against his master for injuries resulting from defective machinery, it must appear, before there can be a recovery, that the servant injured did not know and had not equal means of knowing of the defective condition of the machinery • alleged to have caused his injury, and by the exercise of ordinary care could not have known thereof. Civil Code (1910), § 3131.
2. It affirmatively appearing, from the allegations in the petition, that the alleged defect in the rip-saw, and the insufficient assistance constituting the ground of negligence for which the damages were claimed, were not only known but fully realized by the plaintiff, and that, notwithstanding this knowledge and realization, he undertook the risk of operation, it must follow that he assumed the risk of any danger consequent to such operation, and was therefore not entitled to recover damages. Flury v. Hightower &c. Co., 132 Ga. 300 (64 S. E. 72); Butler v. Atlanta Buggy Co., 10 Ga. App. 175 (73 S. E. 25).

Judgment affirmed.


Jenhins, P. J., and Stephens, J., conmir.

Anderson & Slate, J. L. Anderson, for plaintiff.
McDaniel & Black, for defendant.